Exhibit 10.1

Execution Version

 

 

 

SEVENTH AMENDMENT TO

CREDIT AGREEMENT

dated as of

March 31, 2014

among

PETROQUEST ENERGY, INC.,

as Parent,

PETROQUEST ENERGY, L.L.C.,

as Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

The Lenders Party Hereto

 

 

WELLS FARGO BANK, N.A.,

as Syndication Agent,

and

CAPITAL ONE, N.A.,

as Documentation Agent

 

 

J.P. MORGAN SECURITIES LLC,

as Lead Arranger

 

 

 



--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Seventh Amendment”) dated as
of March 31, 2014, is among PETROQUEST ENERGY, INC., a Delaware corporation, as
the Parent, PETROQUEST ENERGY, L.L.C., a Louisiana limited liability company, as
the Borrower, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and the
Lenders party hereto.

R E C I T A L S

WHEREAS, the Parent, the Borrower, Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of October 2, 2008, as amended
by that certain First Amendment to Credit Agreement dated as of March 24, 2009,
that certain Second Amendment to Credit Agreement dated as of September 30,
2009, that certain Third Amendment to Credit Agreement dated as of August 5,
2010, that certain Fourth Amendment to Credit Agreement dated as of October 3,
2011, that certain Fifth Amendment to Credit Agreement dated as of March 29,
2013 and that certain Sixth Amendment to Credit Agreement dated as of June 19,
2013 (as otherwise amended, restated, supplemented or modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have made certain
loans to and extensions of credit for the account of the Borrower; and

WHEREAS, the Borrower has requested, among other things, that (a) the negative
covenant regarding Swap Agreements contained in Section 9.18 of the Credit
Agreement and other provisions related to such covenant be amended on the terms
and as further described herein, (b) the Borrowing Base be reaffirmed at
$200,000,000 and (c) the Credit Agreement be further amended as more
particularly set forth herein; and

WHEREAS, the Borrower has requested that Bank of America, N.A. and The Bank of
Nova Scotia (the foregoing financial institutions collectively referred to as
“New Lenders” and, each individually, a “New Lender”) become new Lenders under
the Credit Agreement with Maximum Credit Amounts as shown on Annex I to the
Credit Agreement (as replaced in its entirety by Annex I attached hereto; for
the purposes of this Seventh Amendment, every reference to “Lender” herein shall
be deemed to include each New Lender).

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term used herein (including, without
limitation, in the preamble and recitals) but not otherwise defined herein has
the meaning given such term in the Credit Agreement, including, to the extent
the context so requires, after giving effect to the amendments to the Credit
Agreement contained in this Seventh Amendment. Unless otherwise indicated, all
article and section references in this Seventh Amendment refer to articles and
sections of the Credit Agreement.



--------------------------------------------------------------------------------

Section 2. Amendments to Credit Agreement. In reliance on the representations,
warranties, covenants and agreements contained in this Seventh Amendment, and
subject to the satisfaction of the conditions precedent set forth in Section 4
hereof, the Credit Agreement is hereby amended effective as of the Seventh
Amendment Effective Date (as defined below) in the manner provided in this
Section 2.

2.1 Amendments to Section 1.02.

(a) The definition of “Agreement” is hereby amended and restated in its entirety
to read in full as follows:

“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment and the Seventh Amendment as the same may from
time to time be further amended, modified, supplemented or restated.

(b) The definition of “Approved Counterparty” is hereby amended and restated in
its entirety to read in full as follows:

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose issuer rating or long term senior unsecured debt
rating, at the time the Swap Agreement is entered into, is A/A2 by S&P or
Moody’s (or their equivalent) or higher (or whose obligations under the
applicable Swap Agreement are guaranteed by an Affiliate or other credit support
provider of such Person meeting such minimum rating standards at the time the
Swap Agreement is entered into).

(c) The following definition is added where alphabetically appropriate:

“Seventh Amendment” means the Seventh Amendment to Credit Agreement dated as of
March 31, 2014 among the Parent, the Borrower, the Administrative Agent, and the
Lenders party thereto.

2.2 Amendment to Section 8.01(d). Section 8.01(d) of the Credit Agreement is
hereby amended and restated in its entirety to read in full as follows:

(d) Certificate of Financial Officer – Swap Agreements. Concurrently with the
delivery of each Reserve Report hereunder, a certificate of a Financial Officer,
in form and substance satisfactory to the Administrative Agent, setting forth as
of a recent date, a true and complete list of all Swap Agreements of the Parent
and each Subsidiary, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes set forth on a
monthly basis for the remaining term of each Swap Agreement), the net
mark-to-market value thereof, any new credit support agreements relating thereto
not listed on Schedule 7.20, and confirming no margin required or supplied under
any credit support document, and any amendments relating thereto and the
counterparty to each such agreement.

 

2



--------------------------------------------------------------------------------

2.3 Amendment to Section 8.01(n). Section 8.01(n) of the Credit Agreement is
hereby amended and restated in its entirety to read in full as follows:

(n) Forecasted and Actual Production Reports and Lease Operating Statements. As
soon as available, but in any event not later than 45 days after the end of each
fiscal quarter of the Parent, a report setting forth: (i) for each calendar
month for the most recently ended 12 calendar month period as of the last day of
the most recently ended fiscal quarter of the Parent, the volume of production,
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) and the volume of production which was
hedged for each such calendar month from the Oil and Gas Properties of the
Borrower and its Subsidiaries, and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
and incurred for each calendar month; and (ii) (A) the “forecasted production
from proved developed producing reserves” (as such term is defined in
Section 9.18), (B) the “forecasted production from total proved reserves” (as
such term is defined in Section 9.18), and (C) the notional amounts and volumes
of each Swap Agreement of the Parent and each Subsidiary, in each case for each
of subsections (A), (B) and (C) above, for each calendar month for the 60 month
period following the last day of the most recently ended fiscal quarter of the
Parent.

2.4 Amendment to Section 9.12. Section 9.12 of the Credit Agreement is hereby
amended and restated in its entirety to read in full as follows:

Section 9.12 Sale of Properties. The Borrower will not, and will not permit any
of the Borrower’s Subsidiaries to, sell, assign, farm-out, convey or otherwise
transfer any Property (including, without limitation, any forfeiture of any
Property except where such forfeiture is being contested in good faith by
appropriate proceedings) or sell, assign, monetize, transfer, cancel, terminate,
unwind or otherwise dispose of any Swap Agreement in respect of commodities,
except for:

(a) the sale of Hydrocarbons in the ordinary course of business;

(b) transfers of interests in undeveloped acreage or undrilled depths in the
ordinary course of the joint development of Oil and Gas Properties with others
including, without limitation, transfers to other parties pursuant to joint
development agreements, participation agreements, farm-out agreements, farm-in
agreements, exploration agreements, operating agreements and unit agreements;

(c) the sale or transfer of equipment that is no longer necessary for its
business or the business of such Subsidiary or is replaced by equipment of at
least comparable value and use;

(d) the sale or other disposition (including Casualty Events) of any Oil and Gas
Property or any interest therein or any of its Subsidiaries (other than the
Borrower) owning Oil and Gas Properties and the sale, assignment, monetization,
transfer, cancellation, termination, unwinding or other disposal of any Swap
Agreement in respect of commodities; provided that with respect to this clause
(d),

 

3



--------------------------------------------------------------------------------

(i) the consideration received in respect of such sale or other disposition
(including, without limitation, asset exchanges under Section 1031 of the Code)
or such sale, assignment, monetization, transfer, cancellation, termination,
unwinding or other disposal of any Swap Agreement in respect of commodities
shall be equal to or greater than the fair market value of the Oil and Gas
Property, interest therein or Subsidiary subject of such sale or other
disposition, or Swap Agreement subject of such sale, assignment, monetization,
transfer, cancellation, termination, unwinding or other disposal (as reasonably
determined by the board of managers (or comparable governing body) of the
Borrower, and, if requested by the Administrative Agent, the Borrower shall
deliver a certificate of its Responsible Officer certifying to that effect); and

(ii) if the aggregate fair market value of such sales or other dispositions of
Oil and Gas Property (or of a Subsidiary owning Oil and Gas Properties) under
this clause (d) and included in the most recently delivered Reserve Report
together with the fair market value of such Swap Agreements sold, assigned,
monetized, transferred, cancelled, terminated, unwound or otherwise disposed of
under this clause (d), in each case during any period between two successive
Scheduled Redetermination Dates is in excess of five percent (5%) of the
Borrowing Base as then in effect, individually or in the aggregate, the
Borrowing Base shall be reduced, effective immediately upon such sale or
disposition by an amount equal to the value, if any, attributed to such Property
in the Borrowing Base (as determined by the Administrative Agent and approved by
the Required Lenders);

(iii) if any such sale or other disposition is of a Subsidiary owning Oil and
Gas Properties, such sale or other disposition shall include all the Equity
Interests of such Subsidiary; and

(e) sales and other dispositions of Properties not regulated by Section 9.12(a)
through Section 9.12(d) having a fair market value not to exceed $5,000,000
during any 12-month period.

2.5 Amendment to Section 9.18. Section 9.18 of the Credit Agreement is hereby
amended and restated in its entirety to full as follows:

Section 9.18 Swap Agreements.

(a) It will not, and will not permit any of its Subsidiaries to, enter into or
maintain any Swap Agreement, except Swap Agreements entered into in the ordinary
course of business with an Approved Counterparty and not for speculative
purposes to:

 

4



--------------------------------------------------------------------------------

(i) hedge or mitigate crude oil, natural gas and natural gas liquids price risks
to which it or any Subsidiary has actual exposure; provided that any such Swap
Agreement (A) does not have a term greater than sixty (60) months from the date
such Swap Agreement is entered into, and (B) at all times, when aggregated with
all other Swap Agreements then in effect (other than basis differential swaps on
volumes already hedged pursuant to other Swap Agreements) on any date of
determination, would not cause the aggregate notional volume per month for each
of crude oil, natural gas and natural gas liquids, calculated separately, under
all Swap Agreements then in effect to exceed (x) the greater of (1) one hundred
percent (100%) of the “forecasted production from proved developed producing
reserves” (as defined below) of the Borrower and its Subsidiaries and (2) eighty
percent (80%) of the “forecasted production from total proved reserves” (as
defined below) of the Borrower and its Subsidiaries, in each case, for any month
during the first twelve (12) months of the forthcoming sixty (60) month period
(the “Initial Measurement Period”), (y) eighty percent (80%) of the “forecasted
production from total proved reserves” of the Borrower and its Subsidiaries for
any month during the first twelve (12) months immediately following the Initial
Measurement Period (the “Second Measurement Period”), or (z) eighty-five percent
(85%) of the “forecasted production from proved developed producing reserves” of
the Borrower and its Subsidiaries for any month during the thirty six
(36) months immediately following the Second Measurement Period, and

(ii) effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate, from floating to fixed
rates or otherwise) with respect to any interest-bearing liability or investment
of the Parent and its Subsidiaries; provided that any such Swap Agreement, when
aggregated with all other Swap Agreements in effect on any date of
determination, would not cause (x) the aggregate notional amounts of which do
not exceed 50% of the then outstanding principal amount of the Parent’s and its
Subsidiaries’ Debt for borrowed money which bears interest at a fixed rate and
(y) the aggregate notional amounts of which do not exceed 75% of the then
outstanding principal amount of the Parent’s and its Subsidiaries’ Debt for
borrowed money which bears interest at a floating rate.

 

5



--------------------------------------------------------------------------------

As used in this Agreement, (x) “forecasted production from total proved
reserves” means the forecasted production of crude oil, natural gas and natural
gas liquids as reflected in the most recent Reserve Report delivered to the
Administrative Agent pursuant to Section 8.12, after giving effect to (A) any
pro forma adjustments for the consummation of any acquisitions or dispositions
since the effective date of such Reserve Report and (B) any supplements to such
Reserve Report that may be delivered from time to time by the Borrower to the
Administrative Agent setting forth updated well projections and other
information in form and substance reasonably acceptable to the Administrative
Agent reflecting drilling activity and other results of operations since the
effective date of such Reserve Report and (y) “forecasted production from proved
developed producing reserves” means the forecasted production of crude oil,
natural gas and natural gas liquids from proved developed producing reserves as
reflected in the most recent Reserve Report delivered to the Administrative
Agent pursuant to Section 8.12, after giving effect to (A) any pro forma
adjustments for the consummation of any acquisitions or dispositions since the
effective date of such Reserve Report and (B) any supplements to such Reserve
Report that may be delivered from time to time by the Borrower to the
Administrative Agent setting forth updated well projections and other
information in form and substance reasonably acceptable to the Administrative
Agent reflecting drilling activity and other results of operations since the
effective date of such Reserve Report.

(b) It will not, and will not permit any of its Subsidiaries to, permit the
aggregate notional volumes of all Swap Agreements (other than basis differential
swaps on volumes already hedged pursuant to other Swap Agreements) of the
Borrower and its Subsidiaries in respect of each of crude oil, natural gas and
natural gas liquids, calculated separately, for any calendar month to exceed
100% of actual production volumes of crude oil, natural gas or natural gas
liquids, as applicable, in such calendar month (as reflected in the most recent
production report delivered pursuant to Section 8.01(n)).

(c) It will not, and will not permit any of its Subsidiaries to, amend, modify,
sell, assign, monetize, transfer, cancel, terminate, unwind or otherwise dispose
of any Swap Agreement in respect of commodities without the prior written
consent of the Required Lenders except to the extent any such actions are
permitted pursuant to Section 9.12(d).

(d) In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Borrower or any of its Subsidiaries to post collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures.

 

6



--------------------------------------------------------------------------------

2.6 Replacement of Annex I. Annex I to the Credit Agreement is hereby replaced
in its entirety with Annex I attached hereto and Annex I attached hereto shall
be deemed to be attached as Annex I to the Credit Agreement effective as of the
Seventh Amendment Effective Date.

Section 3. Redetermination of the Borrowing Base. Subject to the conditions
precedent set forth in Section 4 hereof, for the period from and including the
Seventh Amendment Effective Date, but until the next Redetermination Date, the
amount of the Borrowing Base shall be redetermined at $200,000,000.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 8.13(c), Section 8.16 and
Section 9.12(d) of the Credit Agreement. The Lenders and the Borrower agree that
the redetermination provided for in this Section 3 shall constitute the
Scheduled Redetermination of the Borrowing Base scheduled for on or about
March 31, 2014 for purposes of Section 2.07 of the Credit Agreement.

Section 4. Conditions Precedent. The amendments to the Credit Agreement
contained in Section 2 hereof and the redetermination of the Borrowing Base
contained in Section 3 hereof, shall each be effective on the date (the “Seventh
Amendment Effective Date”) that each of the following conditions precedent is
satisfied or waived in accordance with Section 12.02 of the Credit Agreement:

4.1 Counterparts. Administrative Agent shall have received from each of the
Lenders, the Borrower and each Guarantor, counterparts (in such number as may be
requested by Administrative Agent) of this Seventh Amendment signed on behalf of
such Persons.

4.2 Upfront Fee. The Borrower shall have paid to Administrative Agent on behalf
of each New Lender an upfront fee of twenty-five (0.25%) basis points on each
New Lender’s Maximum Credit Amount on the date hereof (after giving effect to
the amendments to the Credit Agreement contained in Section 2 hereof).

4.3 Fees and Expenses. The Borrower shall have paid to Administrative Agent any
and all fees and expenses payable to Administrative Agent or the Lenders
pursuant to or in connection with this Seventh Amendment.

4.4 Organization/Existence/Authority Documents. Administrative Agent shall have
received such documents and certificates as Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of the Borrower and each Guarantor, the authorization of this Seventh Amendment
and the transactions contemplated hereby, and any other legal matters relating
to the Borrower, the Guarantors and this Seventh Amendment.

4.5 Execution of New Notes and Return of Existing Notes. The Borrower shall have
executed and delivered to Administrative Agent new Notes in exchange for each
surrendered Note in the amounts reflecting the reallocated Maximum Credit
Amounts for each Lender. Each Lender that has received a Note prior to the
Seventh Amendment Effective Date shall return such Note to Administrative Agent
for reissuance in order to reflect the reallocated Maximum Credit Amounts;
provided that the delivery of such surrendered Notes shall not constitute an
additional condition precedent to the effectiveness of this Seventh Amendment.

 

7



--------------------------------------------------------------------------------

4.6 Other Documents. Administrative Agent shall have received such other
documents as Administrative Agent or counsel to Administrative Agent may
reasonably request.

4.7 No Default/No Event of Default/No Borrowing Base Deficiency. No Default,
Event of Default or Borrowing Base Deficiency shall have occurred and be
continuing.

Administrative Agent is hereby authorized and directed to declare this Seventh
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of Administrative Agent, compliance with the
conditions set forth in this Section 4. Such declaration shall be final,
conclusive and binding upon all parties to the Credit Agreement for all
purposes.

Section 5. New Lenders. Each New Lender hereby joins in, becomes party to, and
agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as a Lender thereunder and under each and every other Loan Document to
which any Lender is required to be bound by the Credit Agreement, to the same
extent as if each New Lender were an original signatory thereto. Each New Lender
hereby appoints and authorizes Administrative Agent to take such action as agent
on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto.
Each New Lender represents and warrants that (a) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Seventh Amendment, to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (b) it has received a copy of the
Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Seventh Amendment and to become a Lender on the basis of which it has made such
analysis and decision independently and without reliance on Administrative Agent
or any other Lender, and (c) from and after the Seventh Amendment Effective
Date, each New Lender shall be a party to and be bound by the provisions of the
Credit Agreement and the other Loan Documents and have the rights and
obligations of a Lender thereunder.

Section 6. Lenders’ Applicable Percentage. Effective as of the Seventh Amendment
Effective Date, each Lender’s Applicable Percentage and Maximum Credit Amount is
as set forth on Annex I attached hereto. After giving effect to this Seventh
Amendment and any Loans made on the Seventh Amendment Effective Date, (a) each
Lender who holds Loans in an aggregate amount less than its Applicable
Percentage (after giving effect to this Seventh Amendment) of all Loans shall
advance new Loans which shall be disbursed to Administrative Agent and used to
repay Loans outstanding to each Lender who holds Loans in an aggregate amount
greater than its Applicable Percentage of all Loans, (b) each Lender’s
participation in each Letter of Credit, including all Letters of Credit
outstanding on the date of this Seventh Amendment, shall be automatically
adjusted to equal its Applicable Percentage (after giving effect to this Seventh
Amendment), and (c) such other adjustments shall be made as Administrative Agent
shall specify so that the outstanding Loans applicable to each Lender equals its
Applicable Percentage (after giving effect to this Seventh Amendment) of the
aggregate outstanding Revolving Credit Exposure of all Lenders.

 

8



--------------------------------------------------------------------------------

Section 7. Miscellaneous.

7.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Seventh Amendment, shall remain in full force and effect following the
effectiveness of this Seventh Amendment.

7.2 Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and each Guarantor hereby (a) ratifies and affirms its respective
obligations under, and acknowledges, renews and extends its respective continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect, except as
expressly amended hereby, notwithstanding the amendments contained herein and
(b) represents and warrants to the Lenders that, as of the date hereof, after
giving effect to the terms of this Seventh Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default has occurred and is continuing and
(iii) no Material Adverse Effect has occurred.

7.3 Loan Document. This Seventh Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

7.4 Counterparts. This Seventh Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Seventh Amendment by facsimile transmission shall
be effective as delivery of a manually executed counterpart hereof.

7.5 NO ORAL AGREEMENT. THIS SEVENTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES
PAYABLE TO ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL
PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF. THIS SEVENTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

9



--------------------------------------------------------------------------------

7.6 GOVERNING LAW. THIS SEVENTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

7.7 Payment of Expenses. The Borrower agrees to pay or reimburse Administrative
Agent for all of its out-of-pocket costs and expenses incurred in connection
with this Seventh Amendment, any other documents prepared in connection herewith
and the transactions contemplated hereby, including, without limitation, the
reasonable fees and disbursements of counsel to Administrative Agent.

7.8 Severability. Any provision of this Seventh Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.9 Successors and Assigns. This Seventh Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[SIGNATURES BEGIN NEXT PAGE]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed as of the date first written above.

 

BORROWER:       PETROQUEST ENERGY, L.L.C.      

/s/ J. Bond Clement

      J. Bond Clement       Executive Vice President, Chief Financial Officer  
    and Treasurer PARENT:       PETROQUEST ENERGY, INC.      

/s/ J. Bond Clement

      J. Bond Clement       Executive Vice President, Chief Financial Officer  
    and Treasurer GUARANTOR:       TDC ENERGY LLC      

/s/ J. Bond Clement

      J. Bond Clement       Executive Vice President, Chief Financial Officer  
    and Treasurer

 

[SIGNATURE PAGE TO PETROQUEST SEVENTH AMENDMENT]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     JPMORGAN CHASE BANK, N.A.     AND LENDER    
individually, as a Lender, as Administrative Agent and as Issuing Bank     By:  

/s/ Ryan L. Aman

      Ryan L. Aman       Authorized Officer

 

[SIGNATURE PAGE TO PETROQUEST SEVENTH AMENDMENT]



--------------------------------------------------------------------------------

LENDER:     WELLS FARGO BANK, N.A.       By:  

/s/ Brett Steele

      Name:   Brett Steele       Title:   Vice President

 

[SIGNATURE PAGE TO PETROQUEST SEVENTH AMENDMENT]



--------------------------------------------------------------------------------

LENDER:     CAPITAL ONE, N.A.       By:  

/s/ Christopher Kuna

      Name:   Christopher Kuna       Title:   Vice President

 

[SIGNATURE PAGE TO PETROQUEST SEVENTH AMENDMENT]



--------------------------------------------------------------------------------

LENDER:     IBERIABANK       By:  

/s/ W. Bryan Chapman

      Name:   W. Bryan Chapman       Title:   Executive Vice President

 

[SIGNATURE PAGE TO PETROQUEST SEVENTH AMENDMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Raza Jafferi

Name:   Raza Jafferi

Title:

 

Vice President

 

[SIGNATURE PAGE TO PETROQUEST SEVENTH AMENDMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Justin Perdue

Name:   Justin Perdue Title:   Director

 

[SIGNATURE PAGE TO PETROQUEST SEVENTH AMENDMENT]



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

   Applicable
Percentage     Maximum
Credit Amount  

JPMorgan Chase Bank, N.A.

     23.333333333 %    $ 35,000,000   

Wells Fargo Bank, N.A.

     20.000000000 %    $ 30,000,000   

Capital One, N.A.

     20.000000000 %    $ 30,000,000   

Iberiabank

     20.000000000 %    $ 30,000,000   

Bank of America, N.A.

     8.333333333 %    $ 12,500,000   

The Bank of Nova Scotia

     8.333333333 %    $ 12,500,000   

TOTAL

     100.00 %    $ 150,000,000   

 

ANNEX I